426 F.2d 814
Bernice R. SMITH, Appellant,v.Robert H. FINCH, Secretary of Health, Education and Welfare, and Lena M. Smith, Appellees.
No. 14167.
United States Court of Appeals, Fourth Circuit.
May 19, 1970.

John B. Culbertson, Greenville, S. C., on the brief for appellant.
William D. Ruckelshaus, Asst. Atty. Gen., Joseph O. Rogers, Jr., U. S. Atty., Kathryn H. Baldwin and Robert M. Feinson, Washington, D. C., on the brief for appellees.
Before WINTER, CRAVEN and BUTZNER, Circuit Judges.
PER CURIAM:


1
In this appeal we find oral argument unnecessary and summarily affirm the judgment of the district court. The Secretary's finding that the claimant was not the widow of the deceased, and, therefore, not entitled to Social Security Widows' benefits, is amply supported by the record.1 Cain v. Secretary, 377 F.2d 55 (4 Cir. 1967).


2
Affirmed.



Notes:


1
 Although it would appear that the finding that the adverse party Lena Smith is the widow of Melvin Smith is equally well supported, that issue is not before us. Since the claimant must establish her own eligibility for benefits, it is irrelevant whether she can show, on grounds independent of those on which she claims eligibility, the ineligibility of another party